Citation Nr: 0502148	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  98-10 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a disability of the 
lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1956 to 
July 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in relevant part, denied service 
connection for a back condition.  The veteran appealed this 
determination to the Board.  

In an April 1999 decision, the Board denied the claim for 
service connection for a back disability.  The veteran 
appealed this decision to the United States Court of Appeal 
for Veterans Claims (Court).  In November 2000, VA filed an 
Unopposed Motion to Remand the claim to the Board for 
consideration of the claim under the newly enacted Veterans 
Claims Assistance Act of 2000 (VCAA).  Later that month, the 
Court granted the motion and returned the case to the Board.  

In August 2001, the Board remanded the case to the RO for 
further development consistent with the VCAA.  In an October 
2002 Supplemental Statement of the Case confirming the 
denial, the RO characterized the issue as service connection 
for degenerative disc disease of the lumbosacral spine.  
Subsequently, in an August 2003 decision, the Board denied 
service connection for degenerative joint disease of the 
thoracic spine and degenerative joint disease of the lumbar 
spine.  The veteran again appealed this determination to the 
Court.

In May 2004, the parties filed a Joint Motion for Remand.  
Later that month, the Court granted the motion, vacated the 
August 2003 decision, and remanded the case to the Board for 
action consistent with the Joint Motion.  

Specifically, the parties agreed in the Joint Motion that the 
Board had incorrectly expanded the original claim for service 
connection for a back disability to include degenerative 
joint disease of the thoracic spine when the RO had not 
adjudicated that issue.  A review of the prior adjudications 
of the claim confirms that although characterized as a back 
disability, it appears that the issue was limited to 
consideration of the lumbosacral spine.  This fact is 
confirmed by the October 2002 rating decision that 
characterized the issue solely as service connection for 
degenerative disc disease of the lumbosacral spine.  The 
parties have requested that the issue of entitlement to 
service connection for a thoracic spine disability be 
remanded to the RO with directives on developing that claim.  
However, as clearly agreed upon by the parties, the RO did 
not adjudicate the claim for service connection for a 
thoracic spine disability.  Hence, the Board finds that it 
does not currently have jurisdiction over that issue and may 
not remand it to the RO at this time.  The Board may only 
refer the issue to the RO for appropriate development.  
Hence, that issue is referred to the RO for appropriate 
development.  

The veteran submitted additional evidence directly to the 
Board with a waiver of RO review in accordance with 38 C.F.R. 
§ 20.1304 (2004).  However, in light of the directives of the 
Joint Motion outlined above, the Board finds that a remand is 
nevertheless required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

In the Joint Motion for Remand, the parties also directed 
that the veteran be afforded another VA examination to 
clarify all diagnoses referable to the lumbosacral spine and 
to provide an opinion as to whether any of those diagnosed 
conditions may be attributable to service, including the 
motor vehicle accident in which he was involved.  Hence, 
another VA examination is required in this case in order to 
make a decision on the claim.  

Accordingly, this case is REMANDED for the following 
development:  

1.  The veteran should be scheduled for a 
VA orthopedic examination.  If possible, 
the veteran should be scheduled for an 
examination with the same examiner who 
performed his evaluation in August 2002.  
The claims folder should again be made 
available to the examiner and the 
examination report should clearly 
document that the file has been reviewed.  
After a thorough examination and review 
of the claims file, including the service 
medical records and the private medical 
opinion dated in December 2004, the 
examiner should respond to the following 
questions.  

(a)  Does the veteran currently have a 
disability of the lumbosacral spine?  
Please list all relevant diagnoses.  

(b)  Is it at least as likely as not that 
any currently diagnosed disability of the 
lumbosacral spine is related to the 
veteran's military service, including the 
motor vehicle accident in which he was 
involved; or whether it is due to an 
intervening cause?  A complete rationale 
for the opinion expressed should be 
provided, and to the extent possible, 
should reference any pertinent medical 
reports in the file, including the 
December 2004 private medical opinion.  

(c)  If the examiner concludes that there 
is no relationship between any currently 
diagnosed disability of the lumbosacral 
spine and to his military service, to the 
extent possible, the examiner should 
explain the rationale for finding that 
the veteran's cervical spine disability 
was related to the trauma in service, but 
the lumbosacral spine disability was not.  

2.  After the above has been 
accomplished, the RO should readjudicate 
the claim for service connection for a 
disability of the lumbosacral spine.  If 
the claim remains denied, the veteran and 
his attorney should be provided a 
supplemental statement of the case and 
allowed an appropriate period of time to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified; however, he is advised that he has the right to 
submit additional evidence and argument on the matter that 
has been remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


